Exhibit 10.2
CHANGE OF CONTROL AGREEMENT
          This Change of Control Agreement, made as of May 12, 2009, is by and
between Molecular Insight Pharmaceuticals, Inc., a Massachusetts corporation
(the “Company”), and Daniel L. Peters (the “Employee”). All references to the
Company include all affiliated or subsidiary entities including, without
limitation, a Buyer in a Change of Control (each as defined below).
          Whereas, the Company wants to provide to the Employee assurances of
continued employment in the event of a Change of Control (as defined below); and
          Whereas, the Employee is a member of senior management of the Company.
          Now, therefore, in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which consideration are hereby acknowledged, the parties agree as
follows:
     1. Severance Payments
               (a) From and after the consummation of a Change of Control and
subject to the other provisions of this Section 1, the Company shall pay to the
Employee an amount equal to the Employee’s then-current base salary for a period
of one year (the “Severance Payment”) if (x) the Employee is employed by the
Company immediately prior to the consummation of a Change of Control and (y) (i)
upon consummation of such Change of Control the Employee is not hired by the
Buyer or retained by the Company on substantially similar terms of employment as
those enjoyed by the Employee immediately prior to the consummation of such
Change of Control, (ii) the Employee’s employment with the Company or the Buyer,
as applicable, is terminated without Cause (as defined below) at any time prior
to the first anniversary of the consummation of such Change of Control or
(iii) the Employee resigns with Good Reason (as defined below) from employment
with the Company or the Buyer, as applicable, at any time prior to the first
anniversary of the consummation of such Change of Control. The Severance Payment
shall be made in one lump sum upon the effective date of the termination of such
Employee’s employment with the Company or the Buyer, as the case may be.
               (b) Notwithstanding anything else to the contrary herein, if upon
termination, the Employee is a “specified employee” (within the meaning
attributed thereto by Section 409A of the Code and the regulations thereunder)
of Company, and if the payments would be subject to excise tax under Code
Section 409A because such payments are made within the 6-month period commencing
upon the Employee’s effective date of termination, then such payments shall be
delayed for 6 months following such termination.
      2. Non-Competition Agreement
               (a) In consideration for entering into this Agreement and the
promises set forth herein, the Employee agrees that, for a period of one
(1) year after the termination of employment, whether in connection with a
Change of Control or otherwise, the Employee will not, without the Company’s
prior written approval, directly or indirectly:

 



--------------------------------------------------------------------------------



 



                    (i) solicit, divert or take away, or attempt to divert or to
take away, the business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts, of the Company. For
purposes of this Agreement, a prospective client, customer or account is any
individual or entity whose business is solicited by the Company, proposed to be
solicited by the Company, or who approaches the Company, with respect to
possibly becoming a client, customer, or account during the Employee’s
employment relationship; or
                    (ii) engage (whether for compensation or without
compensation) as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (otherwise than as the holder of not more than 1% of the total
outstanding stock of a publicly-held company), in any business activity which
competes with the business of the Company, including, without limitation, the
licensing, sale, distribution, development or research of radiotherapeutics and
molecular imaging pharmaceuticals related to diagnostic imaging of the human
cardio-vascular system or carcinogenic tumors; or
                    (iii) hire any employee or consultant of the Company or
recruit, solicit or knowingly induce, or attempt to induce, any employee or
consultant of the Company to terminate his employment or consulting relationship
with, or otherwise cease his relationship with, the Company.
               (b) If any restriction set forth in this Section 2 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic areas to which it may be
enforceable.
               (c) The Employee acknowledges and agrees that the restrictions
contained in this Section 2 are reasonable in scope, duration and geographic
area, are necessary for the protection of the business and goodwill of the
Company, and provide a substantial inducement to a Buyer in order to consummate
a Change of Control. The Employee agrees that any breach of this Section 2 will
cause the Company substantial and irrevocable damage and, therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company will have the right to seek specific performance and
injunctive relief.
     3. Rights to Employment or as a Stockholder
          Nothing contained herein shall be construed or deemed by any person
under any circumstances to bind the Company to continue the employment of the
Employee.
     4. Notices
               All notices under this Agreement must be in writing and must be
delivered by hand or mailed by certified or registered mail, postage prepaid,
return receipt requested, to the parties as follows:

2



--------------------------------------------------------------------------------



 



     
If to the Company:
  101 Rogers Street,
Cambridge, MA 02142
Attn: General Counsel
 
   
If to the Employee:
  To the address set forth below the signature of the Employee;

or to such other address as is specified in a notice complying with this
Section 4. Any such notice is deemed given on the date delivered by hand or
three days after the date of mailing.
     5. Definitions
          5.1 “Buyer” shall mean the Person or Persons acting as a group who has
acquired ownership of the stock or assets of the Company pursuant to a
transaction described in clauses (i) or (ii) of a Change of Control.
          5.2 “Cause” shall mean a vote of the Board of Directors of the Company
resolving that the Employee should be dismissed as a result of (i) the
commission of any act constituting financial dishonesty against the Company
(which act would be chargeable as a crime under applicable law); (ii) engaging
in any other act of dishonesty, fraud, intentional misrepresentation, moral
turpitude, illegality or harassment which, as determined in good faith by the
Board, would materially adversely affect the business or the reputation of the
Company with its customers, suppliers, lenders and/or other third parties with
whom the Company does business; (iii) the repeated failure to follow the written
directives of the Board, which failure has not been corrected within 30 days
after written notice from the Board, or (iv) any material misconduct, violation
of the Company’s written policies, or willful and deliberate non-performance of
duty in connection with the business affairs of the Company, after written
warning of such violation from the Board.
          5.3 “Change of Control” shall mean the occurrence of any one of the
following events:
                    (i) the date on which (1) any one Person, or more than one
Person acting as a group, other than Excluded Persons, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; provided, however, that if any one Person or more than one
Person acting as a group is already considered to own more than thirty-five
percent (35%) of the total voting power of the stock of the Company, the
acquisition of additional voting stock by the same Person or Persons is not
considered to cause a Change of Control; or (2) a majority of the members of the
Company’s Board of Directors is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors prior to the date of the appointment
or election.
                    (ii) the date on which any one Person, or more than one
Person acting as a group, other than Excluded Persons, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from

3



--------------------------------------------------------------------------------



 



the Company that have a total Gross Fair Market Value equal to more than sixty
percent (60%) of the total Gross Fair Market Value of all the assets of the
Company immediately prior to such acquisition or acquisitions, other than an
Excluded Transaction.
          5.4 “Excluded Persons” shall mean (a) the Company or any of its
affiliates, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company.
          5.5 “Excluded Transaction” shall mean any transaction in which assets
are transferred to: (a) a shareholder of the Company (determined immediately
before the asset transfer) in exchange for or with respect to its stock; (b) an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the Company (determined after the asset
transfer); (c) a Person, or more than one Person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (d) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (c) (determined after the asset transfer).
          5.6 “Good Reason” shall mean that the Employee has resigned within
30 days after the occurrence of one or more of the following events: (i) a
material diminution in the Employee’s annual base salary other than reduction
approved by the Employee, (ii) a material diminution of the Employee’s job
responsibilities when compared to the Employee’s responsibilities as of the date
hereof, or (ii) the relocation of the Employee’s principal office location to a
facility or location that is more than 50 miles away from the Employee’s
principal office location as of the consummation of the Change of Control, which
relocation is not approved by the Employee.
          5.7 “Gross Fair Market Value” shall mean the value of the assets of
the Company, or the value of the assets being disposed of, as applicable,
determined without regard to any liabilities associated with such assets.
          5.8 “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof.
      6. Miscellaneous
          6.1 Withholding. The Company may withhold from any distribution under
this Agreement all federal, state, city and other taxes as shall be legally
required.
          6.2 Modification. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof, superseding all
prior understandings and agreements, whether written or oral. This Agreement may
not be amended or revised except by a writing signed by the parties.

4



--------------------------------------------------------------------------------



 



          6.3 Successors and Assigns. This Agreement is binding upon and inures
to the benefit of both parties and their respective successors and assigns,
including any Buyer with which or into which the Company may be merged or which
may succeed to the Company’s assets or business, although the obligations of the
Employee are personal and may be performed only by him. Upon any assignment by
the Company of this Agreement, all references to Company herein shall be deemed
to be references to such assignee.
          6.4 Captions. Captions have been inserted in this Agreement solely for
convenience of reference, and in no way define, limit or affect the scope or
substance of any provision of this Agreement.
          6.5 Severability. The provisions of this Agreement are severable, and
invalidity of any provision does not affect the validity of any other provision.
In the event that any court of competent jurisdiction determines that any
provision of this Agreement or the application thereof is unenforceable because
of its duration or scope, the parties agree that the court in making such
determination will have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form is valid and enforceable to the full extent permitted by
law.
          6.6 Governing Law. This Agreement is to be construed under and
governed by the laws of the Commonwealth of Massachusetts.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Change of Control
Agreement as of the date and year first above written.

            MOLECULAR INSIGHT PHARMACEUTICALS, INC.:
      By:   /s/ Anthony Martin       Name:   Anthony Martin       Title:  
Chairman of the Board of Directors of Molecular Insight Pharmaceuticals, Inc.,  
    EMPLOYEE:
      /s/ Daniel L. Peters       Address: 6 Whitesell LN     
               Newtown, PA 18940     

6